DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-14 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 11-14 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “S40, conducting a portion of the active island exposing the gate insulating layer to form a conductor layer, simultaneously conducting the first plate, forming a protective layer covering the conductor layer, and forming a dielectric layer covering the first plate; S50, forming an interlayer dielectric layer covering the active layer and the gate metal layer; S60, forming a second metal layer on the interlayer dielectric layer, and patterning the second metal layer to form a source/drain metal layer in contact with the conductor layer; S70, forming a passivation layer and a planarization layer on the interlayer dielectric layer; S80, forming an anode metal layer in contact with the source/drain metal layer on the planarization layer by using indium tin oxide, and simultaneously forming a second plate on the dielectric layer to form a storage capacitor with the first plate; and S90, forming a light emitting layer and a cathode metal layer on the anode metal layer” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.                                                                                                                                                                                                   
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        April 22, 2022